          Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 1 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                          )        Chapter 11
                                                                )
IGNITE RESTAURANT GROUP, INC., et al.,1                         )        Case No. 17-33550 (DRJ)
                                                                )
                    Debtors.                                    )        (Jointly Administered)
                                                                )

      GUC TRUST’S THIRTEENTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                            (DUPLICATE CLAIMS)

THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING THE
COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THESE BANKRUPTCY CASES.
YOU SHOULD IMMEDIATELY CONTACT THE OBJECTING PARTY TO RESOLVE THE
DISPUTE. IF YOU DO NOT REACH AN AGREEMENT, YOU MUST FILE A RESPONSE TO
THIS OBJECTION AND SEND A COPY OF YOUR RESPONSE TO THE OBJECTING PARTY
WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON YOU. YOUR RESPONSE
MUST STATE WHY THE OBJECTION IS NOT VALID. IF YOU DO NOT FILE A RESPONSE
WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON YOU, YOUR CLAIM MAY
BE DISALLOWED WITHOUT A HEARING.

A HEARING HAS BEEN SET ON THIS MATTER ON MAY 9, 2019 AT 2:00 P.M. (CENTRAL
TIME) AND WILL BE HELD IN COURTROOM 400, 4TH FLOOR UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, 515 RUSK STREET,
HOUSTON, TEXAS 77002.


THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN PROOFS OF CLAIM.
CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES AND
CLAIMS ON SCHEDULE 1 TO EXHIBIT A ATTACHED TO THIS OBJECTION.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s
    Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818);
    Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack –
    Anne Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC
    (3509); JCS Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston,
    Texas 77042.




DOCS_DE:223035.1 40162/003
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 2 of 20




        Drivetrain, LLC, in its capacity as Trustee (the “GUC Trustee”) of the Ignite Restaurant

Group GUC Trust (the “GUC Trust”) files this Thirteenth Omnibus Objection to Claims

Pursuant to Section 502(b) of the Bankruptcy Code and Rule 3007 of the Federal Rules of

Bankruptcy Procedure Seeking to Disallow and Expunge Certain Claims (Duplicate Claims)

(this “Objection”). In support of this Objection, the GUC Trustee respectfully represents as

follows:

                                       Jurisdiction and Venue

        1.       This Court has jurisdiction over this case and this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(B).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409(a).

        2.       The predicates for the relief requested herein are section 502(b) of title 11 of the

United States Code (“Bankruptcy Code”) and Rule 3007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                          Relief Requested

        3.       The GUC Trustee respectfully requests entry of an order, substantially in the form

attached hereto as Exhibit A (the “Order”) disallowing and expunging each claim identified with

a “Claim No.” on Schedule 1 to the Order (collectively, the “Duplicate Claims”) its entirety

because each such Proof of Claim duplicates at least one other Proof of Claim filed against the

Debtors’ estates by the same entity.

                                        General Background

        4.       On June 6, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court under chapter 11 of the Bankruptcy Code. The cases are being jointly

administered pursuant to Bankruptcy Rule 1015(b).




DOCS_DE:223035.1 40162/003                        2
          Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 3 of 20




          5.     The factual background relating to the Debtors’ commencement of these cases is

set forth in detail in the Declaration of Jonathan Tibus in Support of Chapter 11 Petitions and

First Day Motions [Docket No. 4] filed on the Petition Date and incorporated herein by

reference.

          6.     The Debtors have continued in possession of their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          7.      On August 29, 2017, the Debtors closed the sale of substantially all of their

assets.

          8.     On September 18, 2017, the Debtors filed: (a) the Debtors’ Joint Chapter 11 Plan

as of September 18, 2017 [Docket No. 708] (the “Plan”); and (b) the Disclosure Statement with

Respect to the Debtors’ Joint Chapter 11 Plan as of September 18, 2017 [Docket No. 709] (the

“Disclosure Statement”).

          9.     On November 29, 2017, the Court confirmed the Plan and on December 1, 2017,

entered the Findings of Fact, Conclusions of Law, and Order Confirming the Debtors’ Joint

Chapter 11 Plan as of September 18, 2017 (the “Confirmation Order”) [Docket No. 967]. The

Plan became effective on December 19, 2017 (the “Effective Date”). See Docket No. 1031.

          10.    Under the Plan, Drivetrain, LLC was appointed as the GUC Trustee of the Ignite

Restaurant Group GUC Trust.

          11.    Pursuant to the Plan, the GUC Trustee is a party in interest with respect to all

objections to Claims and all compromises of such objections. Plan, Section 8.04 (“. . . the GUC

Trustee and other parties in interest to the extent provided by section 502(a) of the Bankruptcy

Code, on and after the Effective Date, shall have the right to File objections to Claims . . .”).




DOCS_DE:223035.1 40162/003                        3
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 4 of 20




                                The Claims Reconciliation Process

        12.      On June 7, 2017, the Court established September 1, 2017 as the bar date for

filing claims against the Debtors held by non-governmental entities and December 3, 2017 as the

bar date for filing claims against the Debtors held by governmental entities [Docket No. 65].

        13.      On July 20, 2017, the Debtors filed their Schedules of Assets and Liabilities and

Statements of Financial Affairs.

        14.      On November 13, 2017, the Court entered the Order Approving Omnibus Claims

Objection Procedures and Filing of Substantive Omnibus Claims Objections [Docket No. 886],

approving and establishing the proposed objection procedures (the “Objection Procedures”).

This Objection is filed in accordance with the Objection Procedures.

        15.      The official claims register, prepared and maintained by the Debtors’ claims

agent, reflects that over 1,450 proofs of claim were filed against the Debtors’ estates.

        16.      Since the Effective Date, the GUC Trustee and its advisors have been working

diligently to review these proofs of claim, including any supporting documentation filed together

with any proof of claim. To date, the GUC Trustee has objected to numerous claims through

omnibus objections and also separately resolved certain claims through consensual stipulations.

The GUC Trustee continues to review and reconcile claims for which it is responsible.

        17.      Attached hereto as Exhibit B is the Declaration of Ivona Smith in Support of the

Thirteenth Omnibus Objection to Claims Pursuant to Section 502(b) of the Bankruptcy Code and

Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to Disallow and Expunge

Certain Claims (Duplicate Claims) (the “Declaration”).




DOCS_DE:223035.1 40162/003                       4
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 5 of 20




                                          Basis for Relief

        18.      Pursuant to section 502(a) of the Bankruptcy Code, a filed proof of claim is

deemed allowed, unless a party in interest objects. 11 U.S.C. § 502(a). A properly executed and

filed proof of claim constitutes prima facie evidence of the validity and the amount of the claim

under section 502(a) of the Bankruptcy Code. Fed. R. Bankr. P. 3001(f). To receive the benefit

of prima facie validity, however, a proof of claim must assert factual allegations which would

entitle the claimant to a recovery. In re Heritage Org., LLC, 04-35574 (BJH), 206 WL 6508477,

at *8 (Bankr. N.D. Tex. Jan. 27, 2006). Additionally, a claimant’s proof of claim is entitled to

the presumption of prima facie validity under Bankruptcy Rule 3001(f) only until an objecting

party refutes at least one of the allegations that is essential to the claim’s legal sufficiency. In re

Starnes, 231 B.R. 903, 912 (N.D. Tex. 1998). Once an allegation is refuted, “the burden shifts to

the claimant to prove by a preponderance of the evidence.” In re Congress, LLC, 529 B.R. 213,

219 (Bankr. W.D. Tex. 2015); see also Cavu/Rock Props. Project I, LLC v. Gold Star Constr.,

Inc. (In re Cavu/Rock Props. Project I, LLC), 516 B.R. 414, 422 (Bankr. W.D. Tex. 2014). “The

ultimate burden of proof always lies with the claimant.” In re Armstrong, 347 B.R. 581, 583

(Bankr. N.D. Tex. 2006).

        19.      Bankruptcy Rule 3007 requires that an objection to a proof of claim be made in

writing, and that the claimant be provided with not less than thirty days’ notice of the hearing to

be held in respect of such objection. See Fed. R. Bankr. P. 3007(a). Objections of up to one

hundred claims may be joined in an omnibus objection if such objections are based on the

grounds that the claims should be disallowed, in whole or in part, for any of eight enumerated

reasons, including that the claims “duplicate other claims.” See Fed. R. Bankr. P. 3007(d)(1).




DOCS_DE:223035.1 40162/003                        5
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 6 of 20




        20.      Each of the Proofs of Claim listed in the column entitled “Claim to be

Disallowed” in Schedule 1 to Exhibit A attached hereto (i.e., each Duplicate Claim) is

duplicative of at least one other Proof of Claim filed by the same claimant relating to the same

subject matter. If the Duplicate Claims are not disallowed and expunged, the parties that filed

these Proofs of Claims will receive an excessive recovery to the detriment of other stakeholders

in these cases. See Declaration at ¶ 6.

        21.      Unless otherwise indicated, the relief requested herein will have no effect on the

Proofs of Claim listed in the column entitled “Surviving Claim” in Schedule 1 to Exhibit A. The

GUC Trustee hereby reserves the right to object to the Proofs of Claim listed in the column

entitled “Surviving Claim” in Schedule 1 to Exhibit A on any and all applicable grounds.

        22.      Accordingly, the GUC Trustee respectfully requests that the Court disallow and

expunge each Duplicate Claim in its entirety.

                                       Reservation of Rights

        23.      In the event that any of the Duplicate Claims are not disallowed and expunged on

the grounds asserted herein, the GUC Trustee hereby reserves his rights to object to such Proofs

of Claim on any other grounds. Additionally, the GUC Trustee expressly reserves the right to

amend, modify, or supplement the objections asserted herein and to file additional objections to

the Proofs of Claim or any other claims that may be asserted against the Debtors’ estates.

        24.      Nothing contained herein or any actions taken pursuant to such relief is intended

or should be construed as: (a) an admission as to the validity of any prepetition claim against a

Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s right to dispute any

prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d)

an implication or admission that any particular claim is of a type specified or defined in this




DOCS_DE:223035.1 40162/003                       6
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 7 of 20




Objection or any order granting the relief requested by this Objection; (e) a request or

authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code; or (f) a waiver of the GUC Trustee’s rights under the Bankruptcy Code or

any other applicable law.

                                   Separate Contested Matter

          25.    To the extent that a response is filed regarding any Duplicate Claim and the GUC

Trustee is unable to resolve any such response, each such Duplicate Claim, and the Objection as

it pertains to such Duplicate Claim, will constitute a separate contested matter as contemplated

by Bankruptcy Rule 9014. Further, the GUC Trustee requests that any order entered by the

Court regarding an objection or other reply asserted in response to this Objection be deemed a

separate order with respect to each proof of claim.

                                              Notice

          26.    Notice of this Objection has been given to: (a) all parties on the Master Service

List; and (b) holders of the Duplicate Claims. The GUC Trustee respectfully submits that such

notice is sufficient and proper under the circumstances and that no other or further notice is

required.

                                            Conclusion

          WHEREFORE, based upon the foregoing, the GUC Trustee respectfully request that the

Court: (a) sustain this Objection; (b) enter an order substantially in the form of the order attached

hereto as Exhibit A sustaining this Objection and providing that the Duplicate Claims shall be

disallowed and expunged; and (c) grant such other and further relief as the Court deems just and

proper.




DOCS_DE:223035.1 40162/003                       7
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 8 of 20




                                     Respectfully submitted,

Dated: March 13, 2019
                                     COLE SCHOTZ P.C.

                                     /s/ Michael D. Warner
                                     Michael D. Warner (TX Bar No. 00792304)
                                     Benjamin L. Wallen (TX Bar No. 24102623)
                                     301 Commerce Street, Suite 1700
                                     Fort Worth, TX 76102
                                     Telephone: (817) 810-5265
                                     Facsimile: (817) 977-1611
                                     Email: mwarner@coleschotz.com
                                            bwallen@coleschotz.com

                                     -and-

                                     PACHULSKI STANG ZIEHL & JONES LLP
                                     Bradford J. Sandler (admitted pro hac vice)
                                     Peter J. Keane (admitted pro hac vice)
                                     919 North Market Street, 17th Floor
                                     Wilmington, DE 19801
                                     Telephone: (302) 652-4100
                                     Email: bsandler@pszjlaw.com
                                             pkeane@pszjlaw.com

                                     Counsel to the GUC Trustee




DOCS_DE:223035.1 40162/003              8
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 9 of 20




                                  EXHIBIT A

                                 Proposed Order




DOCS_DE:223035.1 40162/003
         Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 10 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                           )        Chapter 11
                                                                 )
IGNITE RESTAURANT GROUP, INC., et al.,1                          )        Case No. 17-33550 (DRJ)
                                                                 )
                    Debtors.                                     )        (Jointly Administered)
                                                                 )

                         ORDER SUSTAINING
            THIRTEENTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                            (DUPLICATE CLAIMS)

           Upon the objection (the “Objection”)2 of Drivetrain, LLC, in its capacity as Trustee (the

“GUC Trustee”) of the Ignite Restaurant Group GUC Trust (the “GUC Trust”) seeking entry of

an order (this “Order”) disallowing and expunging the Duplicate Claims identified on Schedule

1 attached hereto, it is HEREBY ORDERED THAT:

           1.       The Objection is sustained as set forth herein.

           2.       Pursuant to Section 502(b) of the Bankruptcy Code and Bankruptcy Rule 3007,

each Duplicate Claim identified on Schedule 1 to this Order is disallowed and expunged in its

entirety.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.



DOCS_DE:223035.1 40162/003
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 11 of 20




        3.       The Debtors’ Claims Agent is authorized and directed to update the claims

register maintained in these chapter 11 cases to reflect the relief granted in this Order.

        4.       Each claim and the objections by the GUC Trustee to each claim identified in

Schedule 1 constitute a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each Duplicate Claim.

        5.       Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any

party’s right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay

any prepetition claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Objection or any order granting the relief requested by this Objection;

(e) a request or authorization to assume any prepetition agreement, contract, or lease pursuant to

section 365 of the Bankruptcy Code; or (f) a waiver of the GUC Trustee’s rights under the

Bankruptcy Code or any other applicable law.

        6.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        7.       The GUC Trustee, the Claims Agent, and the Clerk of the Court are authorized to

take all actions necessary to effectuate the relief granted pursuant to this Order in accordance

with the Objection.




DOCS_DE:223035.1 40162/003                        2
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 12 of 20




        8.       This Court shall retain exclusive jurisdiction to resolve any dispute arising from

or related to this Order.



Dated: _____________, 2019
       Houston, Texas                         _____________________________________
                                              THE HONORABLE DAVID R. JONES
                                              CHIEF UNITED STATES
                                               BANKRUPTCY JUDGE




DOCS_DE:223035.1 40162/003                       3
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 13 of 20




                                  SCHEDULE 1




DOCS_DE:223035.1 40162/003
                                                    Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 14 of 20



                                                                              Ignite Restaurant Group, Inc. et al.
                                                                          GUC Trust 13th Omnibus Objection to Claims
                                                                                Schedule 1 - Duplicate Claims

       Note: Claimants are listed alphabetically.

SEQ                                           DUPLICATE CLAIM(S)                                                                          SURVIVING CLAIM(S)
NO.                            NAME                          CLAIM NO.     CLAIM AMOUNT                                   NAME                         CLAIM NO.     CLAIM AMOUNT
      ALABAMA POWER COMPANY                                     112        Unsecured: $5,473.97   ALABAMA POWER COMPANY                                   273        Unsecured: $5,473.97
      ATTN ERIC T RAY                                                                             ATTN ERIC T RAY
      1901 SIXTH AVE N STE 1500                                                                   1901 SIXTH AVE N STE 1500
      BIRMINGHAM, AL 35203                                                                        BIRMINGHAM, AL 35203
 1
      Date Filed: 07/11/17                                                                        Date Filed: 07/28/17
      Debtor: Joe's Crab Shack, LLC                                                               Debtor: Ignite Restaurant Group, Inc.

      BIT INVESTMENT TWENTY-SEVEN, LLC                          978      Unsecured: $698,654.96   BIT INVESTMENT TWENTY-SEVEN, LLC                        993      Unsecured: $698,654.96
      800 17TH STREET, NW, 12TH FLOOR                                                             800 17TH STREET, NW, 12TH FLOOR
      WASHINGTON, DC 20006                                                                        WASHINGTON, DC 20006
 2
      Date Filed: 08/31/17                                                                        Date Filed: 08/31/17
      Debtor: Joe's Crab Shack, LLC                                                               Debtor: Ignite Restaurant Group, Inc.

      COLE MG/OB W. WINDSOR NJ, LLC                            1011       Unsecured: $65,562.35   COLE MG/OB W. WINDSOR NJ, LLC                          1034       Unsecured: $65,562.35
      C/O KUTAK ROCK LLP                                                                          C/O KUTAK ROCK LLP
      ATTN: LISA M. PETERS, ESQ.                                                                  ATTN: LISA M. PETERS, ESQ.
      1650 FARNAM STREET                                                                          1650 FARNAM STREET
 3    OMAHA, NE 68102                                                                             OMAHA, NE 68102

      Date Filed: 09/01/17                                                                        Date Filed: 09/01/17
      Debtor: BHTT Entertainment, LLC                                                             Debtor: Ignite Restaurant Group, Inc.

      ELVIS SERVICE COMPANY                                     297        Unsecured: $1,200.00   ELVIS SERVICE COMPANY                                   352        Unsecured: $1,200.00
      ATTN MORGAN ELVIS                                                                           2200 EXECUTIVE AVE
      2200 EXECUTIVE AVE                                                                          MYRTLE BEACH, SC 29577
      MYRTLE BEACH, SC 29577
 4
                                                                                                  Date Filed: 08/14/17
      Date Filed: 07/31/17                                                                        Debtor: Ignite Restaurant Group, Inc.
      Debtor: Joe's Crab Shack, LLC

      HORN SOLUTIONS INC                                        39        Unsecured: $21,400.00   HORN SOLUTIONS INC                                      274       Unsecured: $21,400.00
      2245 TEXAS DR STE 400                                                                       ATTN SCOTT PATENAUDE
      SUGAR LAND, TX 77479                                                                        2245 TEXAS DR STE 400
                                                                                                  SUGARLAND, TX 77479
 5
      Date Filed: 07/05/17
      Debtor: Ignite Restaurant Group, Inc.                                                       Date Filed: 07/28/17
                                                                                                  Debtor: Ignite Restaurant Group, Inc.
                                                    Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 15 of 20



                                                                               Ignite Restaurant Group, Inc. et al.
                                                                           GUC Trust 13th Omnibus Objection to Claims
                                                                                 Schedule 1 - Duplicate Claims

       Note: Claimants are listed alphabetically.

SEQ                                           DUPLICATE CLAIM(S)                                                                            SURVIVING CLAIM(S)
NO.                            NAME                          CLAIM NO.       CLAIM AMOUNT                                   NAME                         CLAIM NO.       CLAIM AMOUNT
      KIM SAPIENZA                                             1072        Unsecured: $80,000.00    KIM SAPIENZA                                           1073        Unsecured: $80,000.00
      C/O FINKELSTEIN & PARTNERS LLP                                                                C/O FINKELSTEIN & PARTNERS LLP
      1279 RT 300                                                                                   1279 RT 300
      PO BOX 1111                                                                                   PO BOX 1111
 6    NEWBURGH, NY 12551                                                                            NEWBURGH, NY 12551

      Date Filed: 08/25/17                                                                          Date Filed: 08/25/17
      Debtor: Ignite Restaurant Group, Inc.                                                         Debtor: BHTT Entertainment, LLC

      LIBERTY LOCKSMITHS AND SECURITY PRODUCTS                  222         Unsecured: $1,591.20    LIBERTY LOCKSMITHS AND SECURITY PRODUCTS                226         Unsecured: $1,591.20
      INC                                                                                           INC
      C/O LIBERTY LOCKSMITHS INC                                                                    C/O LIBERTY LOCKSMITHS INC
      541 N PARK AVE                                                                                541 N PARK AVE
 7    APOPKA, FL 32712                                                                              APOPKA, FL 32712

      Date Filed: 07/14/17                                                                          Date Filed: 07/14/17
      Debtor: Ignite Restaurant Group - RSC LLC                                                     Debtor: Ignite Restaurant Group, Inc.

      MATTONE GROUP ELMHURST CO., INC.                         1006      Unsecured: $1,488,964.72   MATTONE GROUP ELMHURST CO., LLC                        1007      Unsecured: $1,488,964.72
      134-01 20TH AVENUE                                                                            134-01 20TH AVENUE
      2ND FLOOR                                                                                     2ND FLOOR
      COLLEGE POINT, NY 11356                                                                       COLLEGE POINT, NY 11356
 8
      Date Filed: 09/01/17                                                                          Date Filed: 09/01/17
      Debtor: Ignite Restaurant Group, Inc.                                                         Debtor: Joe's Crab Shack, LLC

      MATTONE GROUP RACEWAY, LLC, ET AL.                       1004       Unsecured: $722,251.61    MATTONE GROUP RACEWAY, LLC, ET AL.                     1005       Unsecured: $722,251.61
      134-01 20TH AVENUE                                                                            134-01 20TH AVENUE
      2ND FLOOR                                                                                     2ND FLOOR
      COLLEGE POINT, NY 11356                                                                       COLLEGE POINT, NY 11356
 9
      Date Filed: 09/01/17                                                                          Date Filed: 09/01/17
      Debtor: Ignite Restaurant Group, Inc.                                                         Debtor: Joe's Crab Shack, LLC

      MICHAEL ZIGELMAN & MAURINA KUSELL TRUST                  1002      Unsecured: $1,216,766.02   MICHAEL ZIGELMAN & MAURINA KUSELL TRUST                1003      Unsecured: $1,216,766.02
      189 VISTA DRIVE                                                                               189 VISTA DRIVE
      ARROYO GRANDE, CA 93420                                                                       ARROYO GRANDE, CA 93420
10
      Date Filed: 09/01/17                                                                          Date Filed: 09/01/17
      Debtor: Joe's Crab Shack, LLC                                                                 Debtor: Ignite Restaurant Group, Inc.
                                                    Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 16 of 20



                                                                             Ignite Restaurant Group, Inc. et al.
                                                                         GUC Trust 13th Omnibus Objection to Claims
                                                                               Schedule 1 - Duplicate Claims

       Note: Claimants are listed alphabetically.

SEQ                                           DUPLICATE CLAIM(S)                                                                         SURVIVING CLAIM(S)
NO.                            NAME                          CLAIM NO.    CLAIM AMOUNT                                   NAME                         CLAIM NO.    CLAIM AMOUNT
      THOMAS & COMPANY                                          230      Unsecured: $14,362.50   THOMAS & COMPANY                                       1302      Unsecured: $14,362.50
      PO BOX 280100                                                                              PO BOX 280100
      NASHVILLE, TN 37228                                                                        NASHVILLE, TN 37228
11
      Date Filed: 07/17/17                                                                       Date Filed: 07/17/17
      Debtor: Ignite Restaurant Group, Inc.                                                      Debtor: Ignite Restaurant Group, Inc.

      WRI FIESTA TRAILS LP                                      990      Unsecured: $65,237.03   WRI FIESTA TRAILS, LP                                  1000      Unsecured: $65,237.03
      C/O WEINGARTEN REALTY INVESTORS                                                            C/O WEINGARTEN REALTY INVESTORS
      ATTN LITIGATION DIVISION                                                                   2600 CITADEL PLAZA DR., SUITE 125
      2600 CITADEL PLAZA DR STE 125                                                              ATTN: JENNY J. HYUN, ESQ.
12    HOUSTON, TX 77008                                                                          HOUSTON, TX 77008

      Date Filed: 08/31/17                                                                       Date Filed: 09/01/17
      Debtor: Joe's Crab Shack, LLC                                                              Debtor: Joe's Crab Shack, LLC
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 17 of 20




                                    EXHIBIT B

                             Declaration of Ivona Smith




DOCS_DE:223035.1 40162/003               2
         Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 18 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                           )        Chapter 11
                                                                 )
IGNITE RESTAURANT GROUP, INC., et al.,1                          )        Case No. 17-33550 (DRJ)
                                                                 )
                    Debtors.                                     )        (Jointly Administered)
                                                                 )

            DECLARATION OF IVONA SMITH IN SUPPORT OF
      GUC TRUST’S THIRTEENTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                            (DUPLICATE CLAIMS)

           Pursuant to 28 U.S.C. § 1746, I, Ivona Smith, hereby declare as follows:

           1.       I am the Authorized Representative at Drivetrain, LLC (“Drivetrain”).                        My

business address is 630 Third Avenue, 21st Floor, New York, NY 10017.

           2.       Contemporaneously with the filing of this Declaration, the GUC Trustee filed the

GUC Trust’s Thirteenth Omnibus Objection to Claims Pursuant to Section 502(b) of the

Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to

Disallow and Expunge Certain Claims (Duplicate Claims) (the “Objection”).2

           3.       The GUC Trustee has duly authorized me to make and submit this Declaration in

support of the Objection.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s
    Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818);
    Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack –
    Anne Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC
    (3509); JCS Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston,
    Texas 77042.
2
    All capitalized terms used but not defined herein shall have the meanings given to them in the Objection.



DOCS_DE:223035.1 40162/003
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 19 of 20




        4.        The facts set forth in this Declaration are based upon my personal knowledge or

upon records kept in the ordinary course of the Debtors’ business provided to the GUC Trustee

that were reviewed by me or other representatives of Drivetrain, LLC under my supervision and

direction. If called and sworn as a witness, I could and would testify competently to the matters

set forth herein.

        5.        I have coordinated and supervised the GUC Trustee’s claims reconciliation

process. Accordingly, I, or other representatives of Drivetrain, LLC under my supervision and

direction, reviewed and analyzed the proofs of claim listed in Schedule 1 to Exhibit A attached

to the Objection.

                                           The Objection

        6.        Each of the Proofs of Claim listed in the column entitled “Claim to be

Disallowed” in Schedule 1 to Exhibit A attached hereto (i.e., each Duplicate Claim) is

duplicative of at least one other Proof of Claim filed by the same claimant relating to the same

subject matter. If the Duplicate Claims are not disallowed and expunged, the parties that filed

these Proofs of Claims will receive an excessive recovery to the detriment of other stakeholders

in these cases.

        7.        For these reasons, the GUC Trustee respectfully requests that the Court disallow

and expunge each Duplicate Claim in its entirety.




DOCS_DE:223035.1 40162/003                        2
       Case 17-33550 Document 1534 Filed in TXSB on 03/13/19 Page 20 of 20




          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge and

belief.

Dated: March 13, 2019
                                                           /s/ Ivona Smith
                                                    Ivona Smith
                                                    Drivetrain, LLC, in its capacity as GUC
                                                    Trustee of the Ignite Restaurant Group GUC
                                                    Trust




DOCS_DE:223035.1 40162/003                      3
